Citation Nr: 1535675	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for a left shoulder rotator cuff syndrome from July 1, 2010?
 
2.  Entitlement to an extension of a temporary total rating beyond January 31, 2010, based on convalescence following surgery for hidradenitis.
 
3.  Entitlement to an extension of a temporary total rating beyond June 30, 2010, based on convalescence following surgery for hidradenitis.
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
INTRODUCTION
 
The Veteran had active military service from August 1986 to March 1989.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).
 
The issue of entitlement to a temporary total rating beyond June 30, 2010, based on convalescence following surgery for hidradenitis, and the question what evaluation is warranted for a left shoulder rotator cuff syndrome from July 1, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
The excision of left axilla and perineal hidradenitis on December 17, 2009 necessitated a period of postoperative convalescence from February 1, 2010 through June 30, 2010. 
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, the criteria for a period of postoperative convalescence from February 1, 2010, through June 30, 2010 following surgery on December 17, 2009, have been met. 38 C.F.R. § 4.30(b)(1) (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 
 
Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above. 38 C.F.R. § 4.30(b).
 
The Veteran essentially contends that an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond January 31, 2010, based on a need for convalescence following surgery is warranted.  In May 2015, the Veteran testified that post operatively his hidradenitis did not heal until months after the procedure.  The Veteran reported that in addition, he was taking prescription medicine for it which made him very, very tired.  The Veteran reported that a VA nurse was coming to his house to change the bandages until March or April 2010 and that the surgical residuals made it difficult to walk.
 
The record indicates that the Veteran underwent a left axilla and perineal excision of hidradenitis on December 17, 2009.  The RO has held that this excision necessitated convalescence from December 17, 2009 through January 31, 2010.  
 
Under 38 C.F.R. § 4.30(b)(1), total ratings for convalescence may be extended for one, two, or three months beyond the initial three months if there is evidence of severe postoperative residuals. 
 
A February 2010 Dermatology Resident Progress Note indicates improvement in buttock, but the Veteran was upset with the slow healing of axilla.  At that time, he was not using any medication topically or orally for his hidradenitis suppurativa.  Physical examination revealed that the Veteran was in moderate discomfort due to hidradenitis suppurativa.  The left axilla was healing, had granulation tissue, and there was no evidence of infection.  There was a single subcutaneous tender nodule near the scar.   
 
A February 2010 General Surgery Outpatient Progress Note indicates that Veteran was feeling worse than he did right after surgery with his main complaint being pain and paresthesias in his left axilla radiating down his arm and into his left  index and middle fingers.  The Veteran reported that he was unable to straighten his left elbow and could not completely supinate his left wrist.  Further, he reported that the smallest area on his perineum was still hurting, but seemed to be getting better.  Physical examination revealed that all  excision sites were healing well.  The left axilla and the wound between the buttocks continued to be covered in hypertrophic granulation tissue.  There was a new tender pustule that has developed just lateral to the excision site in the left axilla.  The smaller perineal wound was also healing well.  There was no surrounding erythema noted around any of the wounds.  His sensory perception remained normal in both upper extremities; but the appellant could not straighten out his left elbow.  He could supinate his left wrist a little more, but still not 100 percent.  The assessment was status post left axillary and perineal excisions of hidradenitis in December 2009.
 
A March 9, 2010 Neurology Consultation record indicates that the Veteran complained of progressive left upper extremity numbness and pain.  He described the numbness as a dead feeling of the medial aspect of the arm to the fingers and also describes intense pain of that distribution.  The Veteran reported that the symptoms affected his daily activities of living because of left arm weakness.   On physical examination, there was limited range of motion in extension of the left arm and abduction of the shoulder.  
 
A March 2010 General Surgery Outpatient Progress Note indicates that the Veteran's main complaint was his inability to lift up his left arm.  In addition, the Veteran still had drainage from the axillary incision which has not completely healed as well as pain in the perineum.  On physical examination, left axillary had hypertrophic granulation visible over a small portion of the wound.  There was tenderness over the chromio-clavicular ligament to palpation which was noted to be the area that limited his range of motion.  There were also two areas of hidradenitis recurrence in the perineum.
 
In June 2010, the Veteran presented with a history of hidradenitis suppurativa who has not had success with medical management of the disease.  It was noted that he had had previous excisions to the axilla that had been healing well but he had non-healing perineal wounds and hidradenitis.  On June 18, 2010, the Veteran underwent excision of right buttock hidradenitis and scar.
 
In this case, the evidence discussed above shows that the Veteran had incompletely healed surgical wounds due to post operative residuals of hidradenitis which continued to cause impairment despite post operative care.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that he meets the criteria for a temporary total rating for convalescence from February 1, 2010 to June 30, 2010 under 38 C.F.R. § 4.30.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").
 

ORDER
 
An period of convalescence from February 1, 2010 through June 30, 2010, following surgery on December 17, 2009 for left axilla and perineal excision of hidradenitis is granted subject to the law and regulations governing the payment of monetary benefits.
 
 
REMAND
 
As the Board has granted convalescence benefits from February 1, 2010 through June 30, 2010, following surgery on December 17, 2009 for left axilla and perineal excision of hidradenitis, the question remains whether still an additional extension  is warranted.  38 C.F.R. § 4.30(b).  In this case, treatment records from July and August 2010 are absent.  Further, the Veteran is currently receiving disability benefits from the Social Security Administration.  Although the Social Security decision in November 2010 does not list hidradenitis suppurativa as a severe impairment, it does list it as a non-severe impairment.  VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).
 
The Veteran also claims entitlement to an initial evaluation in excess of 20 percent for left shoulder rotator cuff syndrome.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 Motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major arm and a 20 percent evaluation for the minor arm.  Motion no more than 25 degrees from the side warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm. 

In this case, there is conflicting evidence as to which of the Veteran's arms is his major arm.    
 
The Veteran essentially contends that the symptoms associated with his service-connected left shoulder rotator cuff syndrome are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in May 2015 to the effect that his left shoulder symptoms were worse than when he was last examined by VA.
 
The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given that the Veteran last had a VA examination for his left shoulder disability in December 2011, he should be provided an opportunity to report for a current VA orthopedic examination to ascertain the current status of his service-connected left shoulder rotator cuff syndrome.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hidradenitis suppurativa and left shoulder rotator cuff syndrome that is not reflected in current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as records from the Atlanta VA Medical Center from July to December 2010 for hidradenitis suppurativa and the Stockbridge VA outpatient clinic since 2011 for left shoulder rotator cuff syndrome, should then be obtained and associated with the claims folder.  If the RO cannot locate any government records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any identified government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter the Veteran should be afforded a VA orthopedic examination.  The examiner is to be provided access to Virtual VA and VBMS files, and the examiner must specify in the report that these electronic records have been reviewed.  In accordance with the latest worksheets for rating shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  
 
The examiner should identify all neurological manifestations caused or permanently aggravated by the Veteran's left shoulder rotator cuff syndrome.  If neurological manifestations are found, the examiner should identify any nerve involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is manifested this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After all development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  
 
5.  The case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


